Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 10-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Kim et al., US 2014/0098018 A1 (hereinafter “Kim”).
1, Kim discloses a gesture acquisition system (see at least FIGS. 1, 3 and 4 illustrating wearable sensor generally), comprising a finger posture acquisition device (1) (see at least FIG. 3 and FIG. 4 with infrared camera 304/404 and IR laser line projector 306/406 described at least at [0034] and [0038]), 
the finger posture acquisition device (1) comprising an image sensor (11) (see at least FIGS. 3 and 4 describing 300 and 400 at [0034] and [0038]) which is located below a palm with an angle of view and a position of the image sensor being fixed relative to the palm and operably synchronously swing with the palm (see at least FIGS. 3 and 4 illustrating a bridge portion 408 and 412 to be worn on the wrist and causing the camera 400 to be fixed in relation to the palm as shown in FIG. 3, and the camera 400 is capable of capturing images thereof as described at least at [0034]-[0038]), 
the image sensor (11) being configured to acquire an image of a finger and part of the palm at a fixed angle of view relative to the finger and the palm so as to acquire finger postures (see at least Abstract, FIGS. 2 and 3 illustrating the gestures of fingers 200-208 able to be acquired as described at [0030]-[0031]). 

Regarding claim 14, Kim discloses the gesture acquisition system according to claim 1 (see above) wherein the image sensor (11) is camera (see at least FIG. 3 describing infrared camera at least at [0034]-[0037] and [0043]-[0045]). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2014/0098018 A1 (hereinafter “Kim”) in view of Baranski et al., US 2016/0091980 A1 (hereinafter “Baranski”) in view of Davydov, US 2016/0299570 A1 (hereinafter “Davydov”). 	
Regarding claim 2, Kim discloses the gesture acquisition system according to claim 1 (see above). 
However, Kim does not explicitly teach the system further comprising a wrist posture acquisition device (2) configured to acquire adduction-abduction postures of a wrist and flexion-extension postures of the wrist and a wristband (7) fixed on the forearm, the wrist posture acquisition device (2) comprising a wrist posture acquisition arm (22) that does an adduction-abduction motion and a flexion-extension motion together with the wrist and a sensing device (24) configured to acquire a flexion-extension angle and an adduction-abduction angle of the wrist posture acquisition arm (22), and the wrist posture acquisition arm (22) being connected to the wristband (7), and the wrist posture acquisition arm (22) doing an adduction-abduction motion and a flexion-extension motion together with the wrist by the wristband (7).

the gesture acquisition system according to claim 1 (see above). further comprising a wrist posture acquisition device (2) configured to acquire adduction-abduction postures of a wrist and flexion-extension postures of the wrist (See at least device 500 as illustrated in FIGS. 5A-5B capable of determining flexion and extension postures as illustrated in FIGS. 3E-3H and detection described at [0036]-[0040]) and a wristband (7) fixed on the forearm (see at least strap 546 as illustrated in FIGS. 5A and 5B and described at least at [0036]-[0039]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the wrist-worn gesture detection device of Kim to incorporate the sensors and sensing capability of Baranski because the references are within the same field of endeavor, namely, wrist worn gesture detection devices. The motivation to combine these references would have been to improve input in situations when voice and touch inputs are limited (see Baranski at least at [0002]-[0003]).Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

 However, although Baranski discloses a device capable of detecting wrist motions, Baranski does not explicitly disclose the wrist posture acquisition device (2) comprising a wrist posture acquisition arm (22) that does an adduction-abduction motion and a flexion-extension motion together with the wrist and a sensing device (24) configured to acquire a flexion-extension angle and an adduction-abduction angle of the wrist posture acquisition arm (22), and the wrist posture acquisition arm (22) being connected to the wristband (7), and the wrist posture acquisition arm (22) doing an adduction-abduction motion and a flexion-extension motion together with the wrist by the wristband (7). 

the wrist posture acquisition device (2) comprising a wrist posture acquisition arm (22) that does an adduction-abduction motion and a flexion-extension motion together with the wrist (see at least FIGS. 5A-7B illustrating an adduction-abduction and extension/flexion sensors 506 508, 614, 712 extending from the device and some embodiments integrated into the strap 504, 604, 704 described at least at [0061]-[0064)] and a sensing device (24) configured to acquire a flexion-extension angle and an adduction-abduction angle of the wrist posture acquisition arm (22) (see at least FIGS. 7A and 7B describing sensors 710 in combination of strap sensors 712 capable of determining the angles as shown in FIGS. 3A-3F are being created by the wrist motion and described at least at [0051] and [0064]; noting Kim at FIG. 3discloses angle measurements of at least the joints at [0033] which is translatable to the wrist using Davydov), and the wrist posture acquisition arm (22) being connected to the wristband (7), and the wrist posture acquisition arm (22) doing an adduction-abduction motion and a flexion-extension motion together with the wrist by the wristband (7) (See at least FIGS. 3A-3F illustrating the motions therein, further illustrating connection into the wristband at FIG. 7A-7B and described at [0051] and [0064]). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the wrist-worn gesture detection device of Kim in view of Baranski to incorporate the sensors of Davydov because the references are within the same field of endeavor, namely, wrist worn gesture detection devices. The motivation to combine these references would have been to improve intuitive and convenient inputs of an easily accessible device (see Davydov at least at [0001]-[0003]).Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

3, Kim in view of Baranski further in view of Davydov discloses the gesture acquisition system according to claim 2 (see above), wherein the wrist posture acquisition arm (22) comprises an adduction-abduction arm (220) that does an adduction-abduction motion together with the wrist and a flexion-extension arm (222) that does a flexion-extension motion together with the wrist (see at least Davydov at FIGS. 5A-7B wherein the sensors 506, 508, 614 and 712 that move with the wrist and are capable of detecting adduction/abduction and flexion/extension as disclosed at least at [0051] and [0061]-[0064]); and the sensing device (24) comprises two angle sensors that are, respectively, an adduction-abduction angle sensor (240) configured to acquire an adduction-abduction angle of the adduction-abduction arm (220) and a flexion-extension angle sensor (242) configured to acquire a flexion-extension angle of the flexion-extension arm (222) (see at least Davydov at FIGS. 5A-7B wherein the sensors 506, 508, 614 and 712 that move with the wrist and are capable of detecting adduction/abduction and flexion/extension angles as illustrated in FIGS. 3A-3F and as disclosed at least at [0051] and [0061]-[0064], it would be obvious to one of ordinary skill to integrate various sensing devices into one sensor or fewer sensors for performing the same functions for the commonly understood benefit of reduction in manufacturing costs, and improved use of device real estate in smaller devices). 

Regarding claim 10, Kim in view of Baranski furthering view of Davydov discloses he gesture acquisition system according to claim 3, further comprising a forearm posture acquisition device (3) mounted on the wristband (7), the forearm posture acquisition device (3) being configured to acquire forearm postures, the forearm posture acquisition device comprising a three-axis gyroscope, a three-axis magnetometer and a three-axis acceleration sensor (see Davydov describing accelerometer 242 magnetometer 244 and gyroscope 246 of FIG. 2 and further described at [0038] with forearm movement being inherent in the detection based on placement of the device on the wrist). 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2014/0098018 A1 (hereinafter “Kim”) in view of Baranski et al., US 2016/0091980 A1 (hereinafter “Baranski”) further in view of Davydov, US 2016/0299570 A1 (hereinafter “Davydov”) further in view of Mu et al., US 2019/0033974 A1 (hereinafter “Mu”).
Regarding claim 11, Kim in view of Davydov discloses the gesture acquisition system according to claim 3 (see above).
However, Kim in view of Davydov does not explicitly disclose wherein the wristband (7) is shaped in a sleeve; a first fixation portion (71) and a second fixation portion (72) are arranged on the wristband (7) at interval; and the first fixation portion (71) and the second fixation portion (72) are matched with parts, protruded on the body skin, of styloid process of radius and styloid process of ulna to fixedly mount the wristband (7) on the wrist , respectively. 
In the same field of endeavor, Mu discloses wherein the wristband (7) is shaped in a sleeve (see at least FIG. 1 with wearable device 100 being shaped like a sleeve 100 described at least at [0039]); a first fixation portion (71) and a second fixation portion (72) are arranged on the wristband (7) at interval (see at least FIGS. 1-3B illustrating patterned placement of the sensors 112 and further a cross sectional view of sensors 112 placed at regular intervals as illustrated therein and described at [0040]-[0046]); and the first fixation portion (71) and the second fixation portion (72) are matched with parts, protruded on the body skin, of styloid process of radius and styloid process of ulna to fixedly mount the wristband (7) on the wrist, respectively (see at least FIGS. 1-3A and further describing sensing at least at styloid process of radius and ulna at least at [0057] therein which would require sensing at those locations).


Regarding claim 12, Kim in view of Baranski further in view of Davydov further in view of Mu discloses the gesture acquisition system according to claim 11, wherein the first fixation portion (71) and the second fixation portion (72) are through-holes or grooves formed on the wristband (7) (See Mu at least FIGS. 1-3B illustrating sensors as holes through to the conductive agent and in touch with the skin of the user arm as described at least at [0049]-[0054]). 


Claims 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2014/0098018 A1 (hereinafter “Kim”) in view of Baranski et al., US 2016/0091980 A1 (hereinafter “Baranski”).
Regarding claim 13, Kim discloses the gesture acquisition system according to claim 1 (see above). 
However, Kim does not explicitly disclose further comprising an ambient information acquisition device (4) configured to search for, in the ambient environment, electronic devices to be controlled.
further comprising an ambient information acquisition device (4) configured to search for, in the ambient environment, electronic devices to be controlled (see at least FIGS. 9-11 and [0061]-[0064] describing connection via a Bluetooth data link to other devices, and the device can be used to control other devices such a display GUI as a pointer or cursor as described at least at [0062]-[0063]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the wrist-worn gesture detection device of Kim to incorporate the searching capability of the devices in the environment as disclosed by Baranski because the references are within the same field of endeavor, namely, wrist worn gesture detection devices. The motivation to combine these references would have been to improve input in situations when voice and touch inputs are limited when making these connections and detections (see Baranski at least at [0002]-[0003]).Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 15, Kim discloses the gesture acquisition system according to claim 1 (see above).
However, Kim does not explicitly disclose wherein the image sensor (11) is mounted within 0-5 cm from the wrist joint to fingers and 0-3 cm from the wrist to a person's arm, and 3 cm away from the body skin. 
In the same field of endeavor, Baranski discloses wherein the image sensor (11) is mounted within 0-5 cm from the wrist joint to fingers and 0-3 cm from the wrist to a person's arm, and 3 cm away from the body skin (see Baranski at least device 900 in FIGS. 9F-9H illustrating placement on the user between the fingers and wrist, and between the wrist and arm, and roughly the material thickness from the skin as depicted in FIG. 8 further described at least at [0055]).



Regarding claim 19, Kim in view of Baranski discloses the gesture acquisition system according to claim 13 (see above), the ambient information acquisition device (4) is camera which is configured to search for, in the ambient environment, electronic devices to be controlled (see at least Kim at [0079]-[0081] describing communication with other devices via light sources therein, it would be obvious to one of ordinary skill to link devices via known methods including infrared and object detection via cameras as commonly known alternatives within the art).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2014/0098018 A1 (hereinafter “Kim”) in view of Shchur et al., US 2018/0348853 A1 (hereinafter “Shchur”).

Regarding claim 16, Kim discloses the gesture acquisition system according to claim 1 (See above further comprising a camera wherein the camera is configured to acquire finger posture information by acquiring an image of the finger or acquiring position orientation of hand or arm (see . 
However, Kim does not explicitly disclose further comprising a camera and microphone (microphone arrays), and the microphone (microphone arrays) is configured to acquire sound and fingers’ action when tapping or snapping. 
In the same field of endeavor, Shchur discloses a wrist worn gesture acquisition device further comprising microphone (microphone arrays) and the microphone (microphone arrays) is configured to acquire sound and fingers’ action when tapping or snapping (see at least FIG. 25 and described at least at [0187]-[0189] describing detection of a snap by the microphone 110. 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the wrist-worn gesture detection device of Kim to incorporate the microphone as disclosed by Shchur because the references are within the same field of endeavor, namely, wrist worn gesture detection devices. The motivation to combine these references would have been to improve gesture recognition of frictional sound without error (see Shchur at least at [0189]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 18, Kim in view of Shchur discloses the gesture acquisition system according to claim 16 (see above) wherein the camera is further configured to acquire a forearm posture (see at least Kim at [0038]-[0041] describing determination of forearm motion using IMU sensor data 528 as illustrated in FIGS. 4-5).


Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art of record does not teach or disclose the following combination of limitations of claim 4:
wherein the wristband (7) and an adduction-abduction axis of the wrist during adduction-abduction have two points of intersection which are corresponding to the adduction-abduction arm (220), and the wristband (7) and an flexion-extension axis of the wrist during flexion-extension have two points of intersection which are corresponding to the flexion-extension arm (222); 
each of the adduction-abduction arm (220) and the flexion-extension arm (222) has a fixed end and a free end opposite to the fixed end; the fixed end of one of the adduction-abduction arm (220) and the flexion-extension arm (222) is mounted on the wristband (7) and located at one of two corresponding points of intersection, with a corresponding angle sensor being mounted there, the flexion-extension angle sensor (242) being configured to sense the angle around flexion-extension axis and the adduction-abduction angle sensor (240) being configured to sense the angle of the angle around adduction-abduction axis, and the free end thereof is wound, along the wristband, to one of two points of intersection corresponding to the other one of the adduction-abduction arm (220) and the flexion-extension arm (222) and connected to the fixed end of the other one of the adduction-abduction arm (220) and the flexion-extension arm (222); 
a join point of the adduction-abduction arm (220) and the flexion-extension arm (222) has an included angle, with the other angle sensor being mounted there; the free end of the other one of the adduction-abduction arm (220) and the flexion-extension arm (222) is arranged around the wristband (7) and extended toward an outer side of the wristband (7) to be fixed on the wrist at a position adjacent to the hand. 
	By virtue of its dependency, claim 5 is also objected to. 

The cited prior art of record does not teach or disclose the following combination of limitations of claim 6:
wherein the wrist posture acquisition arm (22) is a telescopic pole; the wrist posture acquisition arm (22) is connected to the wristband (7) and comprises one end located above or lateral to the wristband (7) and another end fixedly connected to the hand; the wrist posture acquisition arm (22) and the wristband (7) has a point of intersection located between two ends; one end is able to swing around the point of intersection; and the sensing device (24) acquires the flexion-extension angle and the adduction-abduction angle of the wrist posture acquisition arm (22) by acquiring swing information of the two ends. 
By virtue of their dependency, claims 7-9 are also objected to.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562.  The examiner can normally be reached on 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARVESH J NADKARNI/               Examiner, Art Unit 2623    

/AMARE MENGISTU/               Supervisory Patent Examiner, Art Unit 2623